Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-4-2002

Chadwick v. Janecka
Precedential or Non-Precedential: Precedential

Docket No. 02-1173




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Chadwick v. Janecka" (2002). 2002 Decisions. Paper 787.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/787


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed December 4, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 02-1173

H. BEATTY CHADWICK

v.

JAMES JANECKA, WARDEN, DELAWARE COUNTY
PRISON; THE DISTRICT ATTORNEY OF COUNTY OF
DELAWARE; THE ATTORNEY GENERAL OF THE STATE
OF PENNSYLVANIA

v.

BARBARA JEAN CROWTHER CHADWICK,
       (Intervenor in District Court)

BARBARA JEAN CROWTHER CHADWICK,
       Appellant

ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
(D.C. No. 00-cv-01130)
District Court Judge: The Honorable Norma L. Shapiro

Argued: May 24, 2002

Before: ALITO, MCKEE, and WALLACE,* Circuit Judges.
_________________________________________________________________

* The Honorable J. Clifford Wallace, Senior Judge of the United States
Court of Appeals for the Ninth Circuit, sitting by designation.


ORDER AMENDING OPINION

IT IS HEREBY ORDERED, that the Slip Opinion filed in
this case on August 20, 2002, be amended as follows:

The opinion filed on August 20, 2002 is deleted and the
following amended opinion is substituted for it.

IT IS SO ORDERED.

       BY THE COURT:

       /s/Samuel A. AlitoCircuit Judge

Dated: December 4, 2002

A True Copy:
Teste:
Clerk of the UnitedStates Court of Appeals
for the Third Circuit

                         2